DETAILED ACTION
Notice to Applicant
Applicant’s election without traverse of claims 1-17 in the reply filed on 5/10/2021 is acknowledged. Claims 18-32 are withdrawn as being drawn to a non-elected method.
Claims 1-32 are pending. Claims 1-17 are examined herein. This is the first action on the merits.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8, and 11-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cui (US Patent No. 8,846,251 to Cui et al.).
	Regarding Claim 1, Cui teaches:
a prelithiated anode active material particle for use in a lithium battery wherein said particle is capable of reversibly storing lithium ions therein during a charge or discharge of said battery and comprises an amount of lithium from 1 to 100% of a maximum lithium content contained in said anode active material particle (column 8 lines 60-67)
wherein in some embodiments the particles comprise a core and a shell (claim 11) wherein the concentration of lithium in the cores is on average greater than the concentration of lithium in the shells (claim 12) 
Regarding Claim 8, Cui teaches:
wherein said anode active material particles can comprise silicon (claims 1 and 14) coated with a layer 
	Regarding Claim 11, Cui teaches:
wherein the silicon can be doped with other metalloids or with carbon (column 4 lines 25-40)
	Regarding Claims 12, 13, 15, Cui teaches:
a mass of such powder (abstract, claim 1, etc.)
forming an electrode with e.g. optional binder (column 7)
paired with a cathode and an electrolyte (e.g. columns 11-12)
	Regarding Claims 14 and 16, Cui teaches:
wherein the active material comprises a prelithiated anode active material particle comprising silicon and a carbon (claim 14, column 2 lines 34-40)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cui (US Patent No. 8,846,251 to Cui et al.).
	Regarding Claim 9, Cui teaches:
wherein said anode active material particles can comprise silicon (claims 1 and 14) in the form of nano particles having diameters in the 1-1000 nm range, including more specific embodiments with diameters between 10-200 nm (column 9 lines-10)
	In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).
Claims *** are rejected under 35 U.S.C. 102/103 as being unpatentable over Zhamu (US 2017/0288211 to Zhamu et al.). 
	Regarding Claims 1 and 2, Zhamu teaches:
a prelithiated anode active material particle for use in a lithium battery, wherein said particle is capable of reversibly storing lithium ions therein during a charge or discharge of said battery and comprises an amount of lithium from 1-100% of a maximum lithium content contained in said anode active material particle (paras 0017-0019)
	While Zhamu does not explicitly teach that the lithium concentration near the particle surface is lower, or substantially lithium-free, in comparison to a higher lithium concentration inside the particles, Zhamu does teach that such anode active material is intended for cycling in a cell (see e.g. para 0100). The instant specification teaches that “the step of de-lithiating comprises electrochemically de-intercalating lithium from the prelithiated particles […] Typically, the step of de-lithiation results in a lithium concentration gradient wherein there is a first lithium concentration C1 near a particle surface 2 inside the particle and away from the particle surface and wherein C1<C2 (see para 0045 of PGPub US2021/0013490). Zhamu is therefore interpreted to anticipate or render obvious the limitation wherein the lithium concentration at the surface is less than the lithium concentration inside the particle, including a lithium concentration near the surface of zero, since the prelithiated anodes are cycled, including discharged to electrochemically de-lithiate the anode materials, which the instant specification says typically results in the claimed concentration gradient. 
	Regarding Claim 3, Zhamu teaches:
wherein the particles have a protective shell (para 0036, Figs. 2-3) with a thickness from 1nm to 10 microns and a lithium ion conductivity of no less than 10-6 S/cm that embraces or encapsulates said active material particles (para 0016)
	In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).  
	Regarding Claims 4-7, Zhamu teaches:
sulfonated elastomeric polymers (para 0027)
in a matrix with lithium ion-conducting additives such as lithium salts like lithium perchlorate, lithium hexafluorophosphate, etc. (paras 0025-0027)
	Regarding Claims 8 and 9, Zhamu teaches:
wherein the anode active material can comprise silicon in nanoparticle form (paras 0057 and 0059)
	Regarding Claim 10, Zhamu teaches:
wherein the anode active material further comprises graphite or graphene sheets between the anode active material and the elastomeric polymer coating (claim 22, paras 0094-0095, etc.)
	Regarding Claim 11
oxides, carbides, nitrides, etc. as alloys/dopants with metalloid semiconductors as was conventionally understood in the art (para 0057)
	Regarding Claims 12-13 and 15, Zhamu teaches:
a mass of the powder formed into an electrode (claim 21) with optional conductive additive and binder (e.g. para 0002, examples) to form a battery with a cathode and an electrolyte (para 0100, claim 24)
	Regarding Claims 14 and 16, Zhamu teaches:
combinations of anode active materials (para 0057) and silicon- or other metalloid-based active materials with active carbon forms (para 0098, etc.) wherein either or both are prelithiated
	Regarding Claim 17, Zhamu teaches:
wherein the core comprises multiple anode active material particles comprising the prelithiated material of claim 1 (claim 21, Fig. 4)
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US Patent No. 5,759,715 to Barker et al. teaches partial pre-lithiation of carbon-based anodes
US 2010/0173198 to Zhamu et al. teaches pre-lithiated anodes with carbon coatings
US 2015/0236342 to Rojeski teaches an underlayer of lithium in a composite anode
US 2016/0118652 to Wu teaches an anode active material for a lithium ion battery with an organic modified layer and a lithium-containing inorganic layer
US 2016/0126543 to Ota et al. teaches a prelithiation technique for semi-solid electrodes
US 2017/0294648 to Burshtain teaches polymer coatings and anode material pre-lithiation techniques
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (571) 272-1398. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
/MICHAEL L DIGNAN/Examiner, Art Unit 1723